Herlihy, J.
Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board which denied reimbursement from the Special Disability Fund. The issue is whether or not there was sufficient evidence to support the finding of the board, that “ the employer could not have arrived at an informed opinion that the decedent’s condition was permanent simply because he knew that he had hypertension for which medication was required.” The record is devoid of anything to indicate that there was a reasonable basis for the employer to conclude that the known condition was permanent. The employer’s president stated that “ In my knowledge high blood pressure is a condition that can’t be remedied.” This witness also had been aware of this condition for a number of years. The latter awareness, however, does not mandate a finding of an informed judgment as to permanency which was liable to be a hindrance to continued employment. Decision affirmed, with costs to the Special Disability Fund. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur with Herlihy, J.